Cite as 2013 Ark. App. 669

                 ARKANSAS COURT OF APPEALS
                                        DIVISION I
                                      No. CV-12-1093


BROOK A. ROGERS                                   Opinion Delivered   November 13, 2013
                               APPELLANT
                                                  APPEAL FROM THE PULASKI
V.                                                COUNTY CIRCUIT COURT,
                                                  FIFTEENTH DIVISION
                                                  [NO. DR-2004-720]
DENA A. ROGERS
                                  APPELLEE        HONORABLE RICHARD A.
                                                  MOORE, JR., JUDGE

                                                  REBRIEFING ORDERED

                          BRANDON J. HARRISON, Judge

       Brook Rogers appeals the Pulaski County Circuit Court order requiring, among other

things, that he pay $40,709.85 in marital-retirement benefits to Dena Rogers, his former wife.

We will not decide this case on the merits at this point; instead, we order rebriefing.

       Arkansas Supreme Court Rule 4-2(a)(5) (2013) provides in pertinent part:

       (5) Abstract. The appellant shall create an abstract of the material parts of all the
       transcripts (stenographically reported material) in the record. Information in a
       transcript is material if the information is essential for the appellate court to confirm
       its jurisdiction, to understand the case, and to decide the issues on appeal.

       ....

       (B) Form. The abstract shall be an impartial condensation, without comment or
       emphasis, of the transcript (stenographically reported material). The abstract must not
       reproduce the transcript verbatim. No more than one page of a transcript shall be
       abstracted without giving a record page reference. In abstracting testimony, the first
       person (“I”) rather than the third person (“He or She”) shall be used. The
       question-and-answer format shall not be used. In the extraordinary situations where
       a short exchange cannot be converted to a first-person narrative without losing
       important meaning, however, the abstract may include brief quotations from the
                                  Cite as 2013 Ark. App. 669

       transcript.

Brook’s abstract does not comply with the rule because substantial portions of it contain

verbatim reproductions of the transcript or appear in question-and-answer format.

       We therefore order Brook to file a compliant substituted brief within fifteen days from

this opinion’s date. Ark. Sup. Ct. R. 4-2(b)(3). After Brook’s substituted brief has been

served, Dena may revise or substitute her brief within fifteen days, if she so chooses. See id.

Brook should also review our rules to ensure that his substituted brief is free of additional

deficiencies. A subsequent failure to file a compliant brief may result in this court affirming

the circuit court’s order or judgment due to noncompliance. See Ark. Sup. Ct. R. 4-2(b)(3);

Carter v. Cline, 2011 Ark. 266.

       Rebriefing ordered.

       GRUBER and WHITEAKER, JJ., agree.

       Robertson Law Firm, PLLC, by: Robert “Chris” Oswalt, for appellant.

       Stephen Cobb, for appellee.




                                              2